SUMMARY ORDER
Appellant Jaouad Bellahcen appeals from a judgment of conviction entered on December 26, 2002 in the United States District Court for the Southern District of New York (Harold Baer, Judge), and following a plea of guilty to the sole count in the indictment filed against him. The indictment charged that Bellahcen trafficked in and used one or more unauthorized access devices-namely, stolen telephone calling card numbers issued by AT & T, Inc.-in violation of 18 U.S.C. §§ 1029(a)(2) and (2).
The sole issue on appeal is whether the District Court erred when it found that Bellahcen was responsible for between $1.5 million and $2.5 million in loss, and thus imposed a 12-level enhancement to *150Bellahcen’s sentence pursuant to U.S.S.G. § 2F1.1(b)(1)(M).
We have reviewed the record, and we find no error in the District Court’s enhancement of Bellahcen’s sentence. Accordingly, we hereby AFFIRM the judgment of conviction.